Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Claims
The claims 1, 5-9, 12-20 are allowed.  Specifically, the independent Claims 1,  12 and 16 are allowed over the prior art. The dependent Claims are also allowed due to its dependencies to said independent Claim. 

Reasons for allowance
Regarding prior art, Claims 1, 9 and 18. Though the prior arts search,
The primary prior art,  Rogers  does not disclose the recitations of the independent claims as Rogers only shows taking measurements at different positions of the pump. The fact that the measurements starts at a given position does not anticipate or render obvious, at least, storing the first pump characteristic data until shut down or reset of the flow system to allow an update of the first pump characteristic data at each start-up, for example as recited in claims 1 and 9, or wherein the control module is configured to store the first pump characteristic data until shut down or reset of the flow system to allow an update of the first pump characteristic data at each start-up as recited in claim 18.
The prior arts fail (see PTO 892) to further teach or suggest a combination, specifically 
Claim 1: “ receiving first pump characteristic data from a data source associated with a pump; sensing actual first pump characteristic data from a flow system using one or more sensors; comparing the first pump characteristic data to the second pump characteristic data;   determining a health of the pump based on the comparison of the first pump characteristic data to the second pump characteristic data; and storing the first pump characteristic data until shut down or reset of the flow system to allow an update of the first pump characteristic data at each start-up; wherein receiving the first pump characteristic data includes receiving the first pump characteristic data at start-up and/or initialization of the control module, wherein receiving the first pump characteristic data includes receiving the first pump characteristic data only at start-up and/or initialization of the control module.”
Claim 9: “ receiving first pump characteristic data from a data source associated with a pump, wherein receiving the first pump characteristic data includes receiving the first pump characteristic data at start-up and/or initialization of the control module; sensing second pump characteristic data from a flow system using one or more sensors; comparing the first pump characteristic data to the second pump characteristic data sensed in the flow system; and determining a health of the pump based on the comparison of the first pump characteristic data to the second pump characteristic data; and storing the first pump characteristic data until shut down or reset of the flow system to allow an update of the first pump characteristic data at each start-up”.
Claim 18: “the first pump characteristic data at start-up and/or initialization of the control module,  to store the first pump characteristic data until shut down or reset of the flow system to allow an update of the first pump characteristic data at each start-up.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864